DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 1/25/2022.

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Note: claim 16 seems to be mistakenly filed as Previously Presented and also Cancelled. Claim 16 depends on cancelled claim 15. Therefore, claim 16 should be also cancelled.
The following claims are amended:

Claim 16. (Cancelled)

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims 1-7, 10-14, 17-20 are allowed. 
By interpreting the claims in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or 
measuring, in a redundant transmission mode, the path characteristics of the plurality of paths in the redundant transmission mode; wherein at least one of the following occurs:
when the path characteristic of a best single path is superior to the path characteristic of the aggregated path in the multipath transmission mode, transmitting data of the connection by using the best single path, wherein the best single path is a path that has a best path characteristic measured in the redundant transmission mode and that is in the plurality of paths; or when the path characteristic of the aggregated path in the multipath transmission mode is superior to the path characteristic of the best single path, transmitting the data of the connection by using the multipath transmission mode.”

Cited art Kai (CN 104202243 A) discloses a data transmission device, wherein the device comprises at least one processor, a communications interface, and a storage medium, the storage medium stores a protocol stack program, the communications interface is configured to receive a data packet from another device and send a data packet to the another device by using an instruction in the storage medium (fig. 3 on page 14, 3 paths from device 0 to device 13, starting from 3 interfaces on device 0, 
measuring, in a redundant transmission mode, path characteristics of the plurality of paths in the redundant transmission mode, wherein the plurality of paths are comprised in a connection (Abstract, multipath simultaneous transmission according to SCTP connections, or page 19, CMT (Concurrent Multipath Transfer) connections) and transmitting data of the connection by using one or more paths that are of the plurality of paths and that comprise a best single path, wherein the best single path is a path that has a best path characteristic measured in the redundant transmission mode and that is in the plurality of paths (page 21, “The present invention uses the time delay and bandwidth of each path obtained by prediction to compare the time delay and bandwidth of the alternative path with the time delay and bandwidth of the main path respectively to obtain the path evaluation value, and select the best path performance evaluation value among all paths. The path performance evaluation value of the path is set to Ebest; then, the performance evaluation value of each path is compared to select the optimal path set; finally, the path selection is performed according to the results of the path selection evaluation, and the data transmission is switched to the optimal Path set. The method provided by the present invention can accurately perform the automatic switching of the main path in time when the path performance deteriorates, reduces the automatic switching time of the path, and can effectively respond to the inverted tower accident caused by the extreme natural disaster in the power grid, and ensure the wide-area backup protection communication Transmission reliability”).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Hieu Hoang whose telephone number is 571-270-1253.  The examiner can normally be reached on Mon-Thu, 8a.m.-5p.m., EST Mon-Fri 9 AM -5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HIEU T HOANG/Primary Examiner, Art Unit 2452